304 F.2d 883
R. C. WINDISCH, Appellant,v.UNITED STATES of America, Appellee.
No. 18821.
United States Court of Appeals Fifth Circuit.
July 17, 1962.

Appeal from the United States District Court for the Southern District of Florida.
ON PETITION FOR REHEARING of 295 F.2d 531.
Before TUTTLE, Chief Judge, and JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
It is ordered that the petition for rehearing filed in the above styled and numbered cause be, and the same is hereby denied. See Glidden Co. v. Zdanok and Lurk v. United States, 82 S. Ct. 1459.